13 F.3d 407
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Juan TARANGO, Defendant-Appellant.
No. 93-1133.
United States Court of Appeals, Tenth Circuit.
Nov. 23, 1993.

Before McKAY, Chief Judge, SETH and BARRETT, Circuit Judges.

ORDER AND JUDGMENT1

1
The parties have agreed that this case may be submitted for decision on the briefs.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.2.  The case is therefore ordered submitted without oral argument.


2
Juan Tarango, proceeding pro se, appeals the district court's denial of his motion to retroactively apply the amendment to U.S.S.G. 3E1.1 to his sentence, thereby denying him an additional one-level downward departure for acceptance of responsibility.


3
The amendment to 3E1.1 may not be applied retroactively.   United States v. Avila, 997 F.2d 767 (10th Cir.1993).  We therefore affirm.


4
AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3